Case 19-03079-KRH           Doc 21      Filed 12/11/19 Entered 12/11/19 09:26:18      Desc Main
                                        Document     Page 1 of 5


KUTAK ROCK LLP
Jeremy S. Williams (VSB No. 77469)
Brian H. Richardson (VSB No. 92477)
901 East Byrd Street, Suite 1000
Richmond, Virginia 23219
Telephone: (804) 644-1700
Facsimile: (804) 783-6192
Jeremy.Williams@kutakrock.com
Brian.Richardson@kutakrock.com
Counsel for Peter J. Barrett, Trustee

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

                                                 )
In re:                                           )      Chapter
                                                 )
POTOMAC PILE DRIVER, LLC,                        )      Case No. 17-34078 (KRH)
                                                 )
                         Debtor.                 )
                                                 )
                                                 )
PETER J. BARRETT, TRUSTEE                        )
                                                 )
                         Plaintiff,              )
                                                 )
v.                                               )      Adv. Proc. No. 19-03079 (KRH)
                                                 )
BRAD MARTIN, et al.,                             )
                                                 )
                         Defendants.             )
                                                 )

               PLAINTIFF’S MOTION FOR CLERK’S ENTRY OF DEFAULT
                AGAINST POTOMAC PILE DRIVER, LLC, APD3, LLC, AND
                      SHORELINE SERVICE AND DESIGN, LLC

         Peter J. Barrett (the “Trustee”), Chapter 7 Trustee for the Bankruptcy Estate of Potomac

Pile Driver, LLC, by counsel, moves for the entry of default against Defendants Potomac Pile

Driver, LLC (“Potomac”), APD3, LLC (“APD3”), and Shoreline Service and Design, LLC

(“Shoreline” and together with Potomac and APD3, the “Defendants”) pursuant to Rule 55 of the
Case 19-03079-KRH        Doc 21    Filed 12/11/19 Entered 12/11/19 09:26:18             Desc Main
                                   Document     Page 2 of 5


Federal Rules of Procedure, as incorporated by Rule 7055 of the Federal Rules of Bankruptcy

Procedure (the “Rule(s)”). In support thereof, the Trustee states as follows:



                                            STATUS

       1.      On September 6, 2019, the Trustee initiated this Adversary Proceeding and filed

his Complaint against the Defendants [Docket No. 1] (the “Complaint”).

       2.      On September 10, 2019, the Clerk of this Court issued the Summons and Notice

of Pre-Trial Conference to be served with the Complaint (the “Original Summons”) [Docket No.

2].

       3.      On October 18, 2019, at the request of Plaintiff, the Clerk of this Court issued the

Alias Summons and Notice of Pre-Trial Conference to be served with the Complaint (the “Alias

Summons”) [Docket No. 9].

       4.      On October 18, 2019, the Alias Summons and Complaint were served on

Potomac, by first-class mail, pursuant to Rule 7004 and an affidavit was filed with the Court

certifying that the Alias Summons and Complaint were properly and timely served in accordance

with the Rules, and setting forth the method of service [Docket No. 15].

       5.      On October 25, 2019, the Alias Summons and Complaint were served on APD3

and Shoreline, by first-class mail, pursuant to Rule 7004 and an affidavit was filed with the Court

certifying that the Alias Summons and Complaint were properly and timely served in accordance

with the Rules, and setting forth the method of service [Docket No. 16].

       6.      Rule 7012 required each of the Defendants to file an answer or responsive

pleading within 30 days from the issuance of the summons. With respect to the Defendants, the

deadline to file an answer or responsive pleading to the Complaint was November 18, 2019.




                                                 2
Case 19-03079-KRH        Doc 21    Filed 12/11/19 Entered 12/11/19 09:26:18             Desc Main
                                   Document     Page 3 of 5


       7.      On November 18, 2019, Robin McCormack, Jacob Lillard, and Brad Martin each

filed their respective answers to the Complaint, appearing pro se in their individual capacity

[Docket Nos. 18–20].

       8.      Each of the Defendants named herein as being in default is a limited liability

company, and as such, is not entitled to appear pro se, but can only appear and file pleadings by

and through counsel.

       9.      None of the Defendants have made an appearance by counsel in these

proceedings.

       10.     Accordingly, each of the Defendants named herein have failed to timely file an

answer or responsive pleading to the Complaint pursuant to Rule 7012.

       11.     None of the Defendants is a minor or incompetent person.

       12.     The Trustee is unable to determine the military status of the Defendants, pursuant

to the Service Members Civil Relief Act of 2003, 50 U.S.C. Appendix §§ 501–596.

       13.     Pursuant to Rule 7055, the Trustee is entitled to have the Clerk of this Court enter

default against the Defendants.



                           [Remainder of page intentionally left blank]




                                                3
Case 19-03079-KRH      Doc 21    Filed 12/11/19 Entered 12/11/19 09:26:18       Desc Main
                                 Document     Page 4 of 5




       WHEREFORE, the Trustee requests the Clerk enter the Defendants’ default as

requested herein, against Potomac, APD3 and Shoreline.



Dated: December 11, 2019                          PETER J. BARRETT, TRUSTEE


                                                  By: /s/ Brian H. Richardson
                                                                Counsel

KUTAK ROCK LLP
Jeremy S. Williams (VSB No. 77469)
Brian H. Richardson (VSB No. 92477)
901 East Byrd Street, Suite 1000
Richmond, Virginia 23219
Telephone: (804) 644-1700
Facsimile: (804) 783-6192
Jeremy.Williams@kutakrock.com
Brian.Richardson@kutakrock.com
Counsel for Peter J. Barrett, Trustee




                                             4
Case 19-03079-KRH       Doc 21     Filed 12/11/19 Entered 12/11/19 09:26:18    Desc Main
                                   Document     Page 5 of 5



                               CERTIFICATE OF SERVICE

       I hereby certify under penalty of perjury that on December 11, 2019, a copy of the
foregoing document was served via first-class mail, postage prepaid, on the following:

APD3, LLC
c/o Jacob Lillard, President/Member
27 Third Street
Colonial Beach, VA 22443

Potomac Pile Driver, LLC
c/o Bianca Cook, Registered Agent
103 Randolph Road
Fredericksburg, VA 22405

Potomac Pile Driver, LLC
c/o John C. Morgan Jr.,
Counsel to the Debtor
New Day Legal, PLLC
98 Alexandria Turnpike, Suite 10
Warrenton, VA 20186

Shoreline Service and Design, LLC
c/o Christian B. Franklin, Registered Agent
Parrish Snead Franklin Simpson
910 Princess Anne St., 2nd Floor
Fredericksburg, VA 22401

                                              /s/ Brian H. Richardson
                                                             Counsel




                                                 5
